Case 7:20-cv-08151-VB Document 9 IOS fa, Page 1 of 1
d

coi at ax | 1 |
Chambers of Vincent L. Briccetti

teen

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pene ene e nee ene ce emer nen nee eee none nee nee eneeee x
ROSHEEN HILLIARD, ;

Petitioner,

ORDER
Vv.
20 CV 8151 (VB)

UNITED STATES OF AMERICA, : 17 CR 35-1 (VB)

Respondent.
wonon none x

 

Rosheen Hilliard has filed a document dated February 22, 2021, which he has entitled “a
Responsive Pleading—involving Rule § 604 to the Director as follows.” The document is
addressed to the Administrative Office of the United States Courts. (Doc. #8 in 20cv8151).

It is not clear whether Hilliard is requesting any relief from this Court. However, to the
extent he is requesting relief, that request is DENIED as plainly without merit.

Chambers will mail a copy of this Order to petitioner at the following address:

Rosheen Hilliard

Reg. No. 78381-054

Federal Correctional Institution
P.O. Box 2000

Joint Base MDL, NJ 08640

Dated: March 4, 2021
White Plains, NY
a SO ORDERED:

Vu

Vincent L, Briccetti
United States District Judge

 

 
